 

MINERAL PRODUCT RECEIVABLES PURCHASE AGREEMENT

 

This MINERAL PRODUCT RECEIVABLES PURCHASE AGREEMENT dated as of the 15th day of
April, 2011 by and among ELKHORN GOLDFIELDS, INC. (“EGI”), a Montana
corporation, and a wholly owned subsidiary of Elkhorn Goldfields, LLC (“EGLLC”)
and BLACK DIAMOND HOLDINGS LLC, a Colorado limited liability company (“BDH”).

 

RECITALS

 

WHEREAS EGI is the owner of the Golden Dream Mine, a gold-copper underground
mine, located at 2725-A Elkhorn Road, Boulder, Montana;

 

WHEREAS EGI is in the process of arranging financing to construct and operate
the Golden Dream Mine;

 

WHEREAS EGI desires to sell and BDH desires to purchase the Payable Au and this
Agreement constitutes such definitive purchase agreement;

 

WHEREAS certain of the payments to be made by BDH to EGI hereunder shall be used
to complete the construction of the Golden Dream Mine;

 

WHEREAS EGI has agreed to grant a security interest to BDH to secure its
obligations under this Agreement by executing and delivering the Security
Agreement to BDH;

 

WHEREAS the Parties are therefore desirous of executing and delivering this
Agreement, all on and subject to the terms and conditions contained herein;

 

NOW THEREFORE in consideration of the premises recited above which form part of
this agreement, the mutual covenants and agreements herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by each of the Parties, the Parties mutually agree as
follows:

 

AGREEMENT

1. Definitions

 

“Act of God or Force Majeure” has the meaning set forth in section 27(a).

 

“Annual Report” means a written report, in relation to any calendar year,
detailing: (i) the number of ounces of Au produced and recovered from the Golden
Dream Mine and delivered to an Offtaker in the applicable calendar year; (ii)
the names and addresses of each Offtaker to which the Au referred to in
subsection (i) was delivered; (iii) the number of ounces of Payable Au which
have resulted or which are estimated to result from the Au deliveries to
Offtakers referred to in subsection (i); (iv) if necessary, a reconciliation
between the number of ounces of Payable Au provisionally identified in an Annual
Report for a preceding calendar year and the final number of ounces of Payable
Au actually realized for the applicable calendar year; (v) the Au price
assumptions used by EGI and its affiliates for short term and long term planning
purposes with respect to the Golden Dream Mine; and (vi) the remaining
Uncredited Balance and a summary explanation or calculation of the extent to
which the Uncredited Balance was reduced during the applicable calendar year.

 

 

 

 

“Au” means gold.

 

“Balance Payment Funding Conditions” means the conditions applicable when and if
BDH, in its sole discretion, shall desire to make Balance Payments requested by
EGI which, when applicable, shall require (i) EGI’s provision to BDH of evidence
reasonably substantiating that EGI has expended all funds previously advanced,
including without limitation, the Pre-Closing Payment (but excluding
specifically the Balance Payments) and that the Balance Payments requested are
funds (other than contingency funds) that are required by EGI to meet
development, construction, completion and commissioning cost requirements of the
Golden Dream Mine in accordance with the Mine Plan (as delivered pursuant to
section 5(a) from time to time); and (B) that after receipt of the Upfront Cash
Payment, EGI shall have sufficient funds, including without limitation,
contingency amounts and working capital, to construct and operate the Golden
Dream Mine up to and including the date of Commencement of Commercial
Production.

 

“Balance Payments” means an aggregate of up to $9,675,000 million to be paid by
BDH in its sole discretion in accordance with section 3(a).

 

“BDH Audit” has the meaning set forth in section 6(e).

 

“BDH Default Fee” has the meaning set forth in section 12(d).

 

“Business Day” means any day other than a Saturday or Sunday or a day that is a
federal holiday in the United States of America.

 

“Closing” has the meaning set forth in section 2.

 

“Closing Date” has the meaning set forth in section 7.

 

“Closing Time” has the meaning set forth in section 7.

 

“Commencement of Commercial Production” means: A. If a processing plant is
located on the Golden Dream Mine, the first day of the month following the first
period of 60 consecutive days during which Minerals have been processed through
such plant at an average rate of not less than 80% of the initial rated capacity
of such plant; or B. If no plant is located on the Golden Dream Mine, the first
day of the month following the first period of 60 consecutive days during which
Minerals have been shipped from the Golden Dream Mine no less frequently than
three times a week for the purpose of generating commercial revenue.

 

“Concentrate” means the product created by the beneficiation of Minerals derived
from the Golden Dream Mine.

 

“Deductions” means any and all charges withheld from proceeds to cover refining,
treatment, processing and other charges, penalties, adjustments, shipping
expenses and/or expenses pertaining to and/or in respect of Au sales and
deliveries and charged by an Offtaker (excluding any adjustments made by the
Offtaker based on the Offtaker’s analysis of the assays of Au contained in the
Minerals or Concentrate), charged or imposed in respect of delivery costs to the
final customer of BDH or charged to or burdening the net interest of EGI as and
by way of royalty payments, as the case may be.

 

“Demanding Party” has the meaning set forth in section 21(b).

 

2

 

 

“Dispute Notice” has the meaning set forth in section 6(c)(i).

 

“Encumbrances” means any and all liens, charges, mortgages, encumbrances,
pledges, security interests, royalties, proxies and third party rights or any
other encumbrances of any nature whatsoever, whether registered or unregistered.

 

“Event of Default” has the meaning set forth in section 12(a).

 

“Extended Term” has the meaning set forth in section 4(b).

 

“Golden Dream Mine” - means the mineral claims and crown granted claims owned or
leased by EGI, as more fully described in Schedule “A”.

 

“Hedging Arrangement” means any arrangement proposed to be entered into by EGI
or BDH or its or their respective affiliates with respect to their respective
interests in properties from which Au is sold or in Payable Au pursuant to which
the risk of the future price fluctuations of Au is controlled or limited
pursuant to contractual arrangements entered into with third parties, including
without limitation, as and by way of netting and collateral arrangements under
International Swaps and Derivatives Association, Inc. protocols and mandates.

 

“In kind” means Refined Au, which may be payable by the applicable Offtaker to
EGI or BDH, as the case may be, on account of Payable Au pursuant to the
provisions of the applicable Offtake Agreement.

 

“Inflation Accelerator” means an annual (compounded) inflation accelerator equal
to 1.01.

 

“Losses” means any and all damages, claims, losses, liabilities, fines,
injuries, costs, penalties and expenses (including reasonable legal fees).

 

“Lot” means the applicable quantity of Minerals delivered to and accepted by the
Offtaker that is separately sampled and assayed so that EGI and the Offtaker can
agree upon or verify the content of Au and other metals therein, all as set
forth in the applicable Offtake Agreement.

 

“Material Adverse Change” means any one or more changes, events or occurrences
which, in either case, either individually or in the aggregate are material and
adverse to the relevant business operation or party hereto, other than any
change, effect, event or occurrence: (i) relating to the global economy or
securities markets in general; (ii) affecting the worldwide copper and gold
mining industry in general and which does not have a materially disproportionate
effect on EGI on a consolidated basis, or (iii) resulting from changes in the
price of copper and gold in recognized markets; which general changes and market
developments and amounts attributable thereto shall not be deemed to be relevant
for the purpose of determining whether a "Material Adverse Change" has occurred
or for purposes of any other determination of materiality for purposes of this
agreement.

 

“Mine Plan” EGI has projected that a probable underground mineral reserve of
1.17 million tons of gold (approximately 258,000 ounces) and 8.3 million pounds
of copper is commercially exploitable from the Golden Dream Mine and has
designed a “Mine Plan” aligned with this probable mineral reserve estimate
relating to the construction required for the Golden Dream Mine.

 

3

 

 

“Minerals” means any and all economic, marketable Au metal bearing material, in
whatever form or state, that are mined, extracted, removed, produced or
otherwise recovered from the Golden Dream Mine, including any such material
derived from any processing or reprocessing of any tailings originally derived
from the Golden Dream Mine.

 

“Monthly Report” means a written report, in relation to a calendar month,
detailing: (i) the number of ounces of Au produced and recovered from the Golden
Dream Mine and delivered to an Offtaker in the applicable calendar month; (ii)
the names and addresses of each Offtaker to which the Au referred to in clause
(i) above was delivered; (iii) the number of ounces of Payable Au which have
resulted or which are estimated to result from the Au referred to in clause (i)
above; (iv) a reconciliation between any provisional number of ounces of Payable
Au specified in a Monthly Report pursuant to clause (iii) above for a preceding
calendar month and the final number of ounces of Payable Au for the applicable
calendar month; and (v) the Au prices assumed by EGI and its affiliates for
short term and long term planning purposes with respect to the Golden Dream
Mine.

 

“Offer” has the meaning set forth in section 17(a).

 

“Offer Notice” has the meaning set forth in section 17(a).

 

“Offer Notice Acceptance” has the meaning set forth in section 17(a).

 

“Offered Interest” has the meaning set forth in section 17(a).

 

“Offtaker” means the counterparty to an Offtake Agreement.

 

“Offtake Agreement” means any refining, smelter, Concentrate purchase, Minerals
purchase or processing agreement entered into by EGI with respect to Minerals.

 

“Offtake Payments” means cash or “in kind” payments in respect of Payable Au to
be made by the Offtaker under the Offtake Agreements.

 

“Parties” means the parties to this Agreement and “Party” means any one of the

Parties.

 

“Payable Au” means, subject to any Payable Au Adjustments, (i) 80% of the Au
mined, extracted, removed, produced or otherwise recovered from the Golden Dream
Mine, less the number of ounces of Au deducted on account of the processing of
such Au into Refined Au, for which net number of ounces EGI receives payment or
Refined Au from an Offtaker pursuant to and in accordance with any Offtake
Agreement for the first 41,700 aggregate ounces of Payable Au sold by EGI to BDH
hereunder, and (ii) 6.5% of the Au mined, extracted, removed, produced or
otherwise recovered from the Golden Dream Mine, less the number of ounces of Au
deducted on account of the processing of such Au into Refined Au, for which net
number of ounces EGI, as the case may be, receives payment or Refined Au from an
Offtaker pursuant to and in accordance with any Offtake Agreement with respect
to each ounce of Payable Au sold by the EGI to BDH hereunder in excess of
250,000 aggregate ounces of Refined Au from the Golden Dream Mine.

 

“Payable Au Adjustments” means if any or all Balance Payments are not paid by
BDH, in its sole discretion, Payable Au shall be proportionally reduce to
correspond with the reduction of Upfront Cash Payment on a pro-rata basis.

 

4

 

 

“Payment Invoice” has the meaning set forth in section 10(e).

 

“Person” means and includes individuals, corporations, bodies corporate, limited
or general partnerships, joint stock companies, limited liability corporations,
joint ventures, associations, companies, trusts, banks, trust companies,
governments or any other type of organization, whether or not a legal entity.

 

“Port of Loading” means the port of loading the Minerals or Concentrate, as
shall be specified in the applicable Offtake Agreement.

 

“Pre-Closing Payments” means an aggregate of $425,000 which consists of $175,000
contributed on February 17, 2011, $150,000 contributed on March 4, 2011 and
$100,000 on March 25, 2011, in accordance with the provisions of section 3(a).

 

“Purchase Price” means, subject to any Purchase Price Adjustments, (i) with
respect to the first 41,700 aggregate ounces of Payable Au sold by EGI to BDH
hereunder, the lesser of $500 per ounce or the latest Comex spot gold price,
subject to the Inflation Accelerator and (ii) with respect to each ounce of
Payable Au sold by EGI to BDH hereunder in excess of 250,000 aggregate ounces,
the lesser of $600 per ounce or the latest Comex spot gold price, subject to the
Inflation Accelerator. For the avoidance of doubt, the Purchase Price includes
any and all Upfront Cash Payments.

 

“Reference Price” means the market price used to determine the price for Refined
Au in connection with a sale of Minerals under an Offtake Agreement.  For
greater certainty, “Reference Price” does not include Refining Adjustments.

 

“Refining Adjustments” means any refining charges, treatment charges, penalties,
insurance charges, transportation charges, settlement charges, financing charges
or price participation charges, or other similar charges or deductions,
regardless of whether such charges or deductions are expressed as a specific
metal deduction, separate and apart from the recovery rate pursuant to the terms
of the applicable Offtake Agreement.

 

“Refined Au” means marketable metal bearing material in the form of Au that is
refined to standards meeting or exceeding commercial standards for the sale of
refined Au.

 

“Responding Party” has the meaning set forth in section 21(b).

 

“Security Holder” means Gordon Synder, acting as Agent to the senior secure
lenders of EGI.

 

“Term” has the meaning set forth in section 4(a).

 

“Termination Notice” has the meaning set forth in section 4(b).

 

“Transfer” when used as a verb, means to sell, grant, assign, encumber, pledge
or otherwise dispose of or commit to dispose of, directly or indirectly,
including through mergers, consolidations or asset purchases. When used as a
noun, “Transfer” means a sale, grant, assignment, pledge or disposal or the
commitment to do any of the foregoing, directly or indirectly, including through
mergers, consolidation or asset purchase.

 

“Upfront Cash Payment” means an upfront cash payment of up to $10 million, being
comprised of the Pre-Closing Payments and the Balance Payments, if any.

 

5

 

 

2. Agreement of Purchase and Sale

 

Subject to the terms and conditions of this Agreement, from and after closing of
the transaction contemplated herein (the “Closing”), EGI shall sell to BDH and
BDH shall purchase from EGI for resale on terms and conditions contained in
BDH-approved purchase contracts with Offtakers, the Payable Au, free and clear
of any and all liens or Encumbrances other than the rights of Offtakers to
receive product conforming to specifications, in consideration of those payments
set forth in section 3. EGI’s obligation under this Agreement shall be to sell
and deliver the Payable Au in a manner consistent with the terms of this
Agreement.

 

3. Purchase and Payment

 

(a) In consideration of the delivery and sale of the Payable Au, BDH shall: (i)
pay the Pre-Closing Payment to EGI, in cash by wire transfer on Closing; and
(ii) pay the Balance Payments to EGI, provided that the Balance Payment Funding
Conditions have been and remain satisfied, in cash by wire transfer, in
installments in amounts, as requested by EGI pursuant to the terms and
conditions of scheduled cash flow requirements up to and including the
Commencement of Commercial Production. For the avoidance of doubt, the Balance
Payments shall only be made in the sole discretion of BDH and do not constitute
an on-going obligation (except as otherwise provided herein).

 

(b) During the Term, BDH shall make ongoing payments to EGI in cash or by wire
transfer for each ounce of Payable Au sold and delivered by EGI to BDH under
this Agreement pursuant to the provisions of section 10, at a price per ounce of
Payable Au equal to the Purchase Price.

 

(c) Commencing on the third year anniversary of the Closing Date, the Purchase
Price shall be increased by multiplying the then applicable Purchase Price by
the Inflation Accelerator.

 

In the event of any dispute between the Parties with respect to this section
3(b), either Party shall have the right to elect to have the matter settled in
accordance with the dispute resolution procedures set forth in section 21.

 

4. Term

 

(a) The term of this Agreement shall commence on the Closing Date and subject to
section 12, shall continue for the life of the Golden Dream Mine after the
Closing Date (the “Term”).

 

(b) BDH may terminate the Term by providing to EGI, prior to the end of such
Term, written notice of its intention to terminate the Term.

 

(c) Notwithstanding the foregoing, if the Balance Payment Funding Conditions
have not been satisfied on or before the date of any Balance Payment request,
BDH may terminate this Agreement upon giving five Business Days prior notice of
termination to EGI and, for the avoidance of doubt shall have no subsequent
obligation whatsoever to advance any or all further Balance Payments that might
otherwise be applicable hereunder. If this Agreement is terminated pursuant to
this section 4(c) prior to BDH funding $5,000,000, the Pre-Closing Payment (if
advanced) shall be refunded by EGI to BDH and until such refund is made, the
amount advanced shall bear interest at the Wall Street Journal Prime Rate plus
2% per annum. This repayment obligation shall survive notwithstanding the said
termination of this Agreement.

 

6

 

 

5. Positive Covenants of EGI

 

EGI covenants and agrees to and in favour of BDH as follows and acknowledges and
agrees that BDH is relying on such covenants in executing and delivering this
Agreement:

 

(a) EGI shall only use the Upfront Cash Payment to (i) payoff certain creditors
of EGI and EGLLC, the list of creditors and the amounts to be received being set
forth in Schedule “B” attached hereto, and (ii) fund capital expenditures which
are required to construct and develop the Golden Dream Mine and for general and
administrative costs associated therewith, all in a manner consistent with the
Mine Plan.

 

(b) EGI shall limit spending on other properties to minimum levels as agreed
upon between EGI and BDH and described in the Mine Plan, until the Commencement
of Commercial Production at the Golden Dream Mine in accordance with the Mine
Plan, such agreed expenditures to be an approved use of the Upfront Cash
Payment.

 

(c) EGI shall notify BDH, on a timely basis (and in any event within one
Business Day after ascertainment by EGI) of any material departure from the Mine
Plan, including cost overruns (if any), as well as any negative material impact
on Au to be produced from the Golden Dream Mine, either in amount or timing,
together with the plans to rectify the situation.

 

(d) Until the Commencement of Commercial Production at the Golden Dream Mine,
the Monthly Reports shall include information as to budgets and permitting
status as well as monthly and annual operating reports and proposed budgets,
which shall include Au production from the Golden Dream Mine.

 

6. Monthly Reports and Annual Reports

 

(a) During the Term, after the first calendar month during which Au is mined,
extracted, removed, produced or otherwise recovered from the Golden Dream Mine,
being after the Commencement of Commercial Production, EGI shall deliver to BDH
a Monthly Report on or before the tenth Business Day after the last day of each
calendar month.

 

(b) During the Term, EGI shall deliver to BDH, an Annual Report, on or before 45
days after the last day of each calendar year.

 

(c) BDH shall have the right to dispute an Annual Report in accordance with the
provisions of this section 6. If BDH disputes an Annual Report: (i) BDH shall
notify EGI in writing within 90 days from the date of delivery of the applicable
Annual Report that it disputes the accuracy of that Annual Report (or any part
thereof) (the “Dispute Notice”); (ii) BDH and EGI shall have 30 days from the
date the Dispute Notice is delivered by BDH to resolve the dispute. If BDH and
EGI have not resolved the dispute within the 30 day period, BDH shall have the
right to require EGI to cause the firm of certified public accountants engaged
by EGI to audit or review the Annual Report to examine or re-examine the records
relied upon with respect to the actual number of ounces of Payable Au and to
determine the extent of any variance between such actual amount and the number
of ounces of Payable Au as set out in the Annual Report. If the amount so
determined varies by five per cent or less from the number of ounces of Payable
Au set out in the Annual Report, then the cost of the Auditor’s review and
determination shall be for the account of BDH; (iv) if the Auditor’s review and
determination concludes that the number of ounces of Payable Au varies by more
than five per cent from the number of ounces of Payable Au set out in the Annual
Report, then the cost of the Auditor’s Report shall be for the account of EGI;
and (v) if either BDH or EGI disputes the Auditor’s Report and such dispute is
not resolved between the Parties within ten days after the date of delivery of
the Auditor’s Report, then such dispute shall be resolved by the dispute
mechanism procedures set forth in section 21.

 

7

 

 

(d) If BDH has made an overpayment to EGI in accordance with the provisions of
section 3(b), as determined in accordance with this section 6, EGI shall
forthwith refund to BDH, without setoff, deduction or defalcation, the amount of
any such overpayment and until paid, such refund shall bear interest at a rate
of Prime plus 2% per annum. If BDH has underpaid EGI in accordance with the
provisions of section 3(b), as determined in accordance with this section 6, BDH
shall forthwith pay to EGI, without setoff, deduction or defalcation, the amount
of any such underpayment and until paid, shall bear interest at a rate of Prime
plus 2% per annum.

 

(e) If EGI does not deliver a Monthly Report or an Annual Report as required
pursuant to this section, after the time specified therefor and after two weeks
of making a written request therefor, BDH shall have the right to perform or to
cause its representatives or agents to perform an audit of EGI's books and
records relevant to the production and delivery of Payable Au produced during
the calendar month or calendar year in question (the "BDH Audit"). EGI shall
grant BDH or its representatives or agents access to all such books and records
on a timely basis. In order to exercise this right, BDH must provide not less
than seven days’ written notice to EGI of its intention to conduct the BDH
Audit. If within seven days of receipt of such notice, EGI delivers the
applicable Monthly Report or Annual Report, as the case may be, then BDH shall
have no right to perform the BDH Audit. If EGI delivers the applicable Monthly
Report or Annual Report, as the case may be, before the delivery of the BDH
Audit, the applicable Monthly Report or Annual Report, as the case may be, shall
be taken as final and conclusive, subject to the rights of BDH as set forth in
section 6(c). Otherwise, absent any manifest or gross error in the auditor's
report, the BDH Audit shall be final and conclusive and EGI shall not have the
right todispute its findings.

 

7. Closing Date

 

Closing shall take place at the offices of Messner & Reeves, LLC, 1430 Wynkoop
Street, Suite 300, Denver, Colorado, 80202, at 11:00 a.m. (the “Closing Time”)
(Denver time) on April 12, 2011 (the “Closing Date”) or on such earlier or later
date or other time as the Parties may mutually agree, provided that all of the
conditions set out in sections 8 and 9 have been satisfied. At the Closing Time,
provided the closing conditions for the benefit of BDH and EGI have been
satisfied or waived, as the case may be, BDH shall deliver to EGI the
Pre-Closing Payment.

 

8. Closing Conditions for the Benefit of BDH

 

BDH shall not be obligated to complete the transactions contemplated in this
Agreement unless, at or before the Closing Time, each of the conditions listed
below has been satisfied, it being understood that the said conditions are
included for the exclusive benefit of BDH. EGI shall take all such actions,
steps and proceedings as are reasonably within their respective control as may
be necessary to ensure that the conditions listed below are fulfilled at or
before the Closing Time.

 

(a) The representations and warranties of EGI contained in section 23 shall be
true and correct, in all material respects, at the Closing Time.

 

8

 

 

(b) Each of EGI and BDH shall have received any and all required consents or
approvals, including without limitation, third Person consents and all
governmental or regulatory consents in any applicable jurisdiction.

 

(c) BDH shall have received all such other assurances, consents, agreements,
documents and instruments as may be reasonably required by BDH to complete the
transactions contemplated by this Agreement, all of which shall be in form and
substance satisfactory to BDH, acting reasonably.

 

(d) EGI shall have executed, to and in favor of BDH, the Security Agreement in
substantially the form attached as Schedule “C” (the “Security Agreement”), as
security for the performance of its obligations to BDH under this Agreement, the
executed Security Agreement, which Security Agreement shall have been
registered, filed or recorded in all offices, and all actions shall have been
taken, that may be prudent or necessary to preserve, protect or perfect the
security interest of Elkhorn Streaming under the Security Agreement.

 

If any condition contained in this section 8 has not been fulfilled at or before
the Closing Time or if any such condition is or becomes impossible to satisfy,
other than as a result of the failure of EGI to act in good faith, using
reasonable commercial efforts to procure the satisfaction of any such
unfulfilled condition, then if BDH is unwilling to waive the fulfillment of any
such condition, this Agreement shall be terminated and each of the Parties shall
be released from all of their obligations hereunder save and except as provided
in sections 20, 21 and 28.

 

9. Closing Conditions for the Benefit of EGI

 

EGI shall not be obligated to complete the transaction contemplated in this
Agreement unless, at or before the Closing Time, each of the conditions listed
below has been satisfied, it being understood that the said conditions are
included for the exclusive benefit of EGI. BDH shall take all such actions,
steps and proceedings as are reasonably within its control as may be necessary
to ensure that the conditions listed below are fulfilled at or before the
Closing Time.

 

(a) The representations and warranties of BDH contained in section 22 shall be
true and correct, in all material respects, at the Closing.

 

(b) Each of EGI and BDH shall have received any and all required consents or
approvals, including without limitation, third Person consents and all
governmental or regulatory consents in any applicable jurisdiction.

 

(c) EGI shall have received all such other assurances, consents, agreements,
documents and instruments as may be reasonably required by EGI to complete the
transactions contemplated by this Agreement, all of which shall be in form and
substance satisfactory to EGI, acting reasonably.

 

(d) BDH shall make the Pre-Closing Payment.

 

If any condition contained in this section 9 has not been fulfilled at or before
the Closing Time or if any such condition is or becomes impossible to satisfy,
other than as a result of the failure of BDH to act in good faith, using
reasonable commercial efforts to procure the satisfaction of any such
unfulfilled condition, then if EGI is unwilling to waive the fulfillment of any
such condition, this Agreement shall be terminated and each of the Parties shall
be released from all of their obligations hereunder save and except as provided
in sections 20, 21 and 28.

 

9

 

 

10. Delivery of Minerals, Payments and Invoicing

 

(a) During the Term, EGI shall be a party to the Offtake Agreements and EGI
shall be responsible for delivering all Minerals or Concentrate to each
Offtaker, in such quantity, quality, description and amounts and at such times
and places as required under and in accordance with each Offtake Agreement. EGI
shall promptly deliver to BDH once available and/or prepared, copies of all
documents, certificates and instruments pertaining to each Lot, including
without limitation, all invoices, credit notes, bills of lading, certificates
indicating EGI’s provisional shipped moisture content and provisional shipped
assays and any and all documentation prepared or produced by the Offtaker in
respect of the Au, including without limitation, all analyses and assays.

 

(b) All Deductions relating to the delivery of each Lot shall be borne by EGI.

 

(c) All deliveries of Minerals or Concentrate, in accordance with section 10(a),
shall be made subject to withholding or deduction from the gross amount received
as payment from the Offtaker for, or on account of any present or future
production severance, taxes, duties, assessments, sales and excise taxes,
tariffs or governmental charges of whatsoever nature imposed or levied on such
delivery by or on behalf of any governmental authority having power and
jurisdiction to tax and for which EGI is required by law to withhold, collect,
deduct and remit to such governmental authority.

 

(d) EGI shall issue to BDH a Statement of Account (the “EGI Statement”) within
10 Business Days of the month following the month in which the Lot or Lots were
received by the Offtaker. The EGI Statement shall describe the quantity of
Payable Au ounces, the price received per ounce of Au and allowable Deductions.
The EGI Statement shall also include the net amount payable to BDH as calculated
as:

 

For the first 41,700 ounces of Payable Au sold from the Golden Dream Mine;

Net amount due to BDH = Payable Au ounces sold multiplied by 80% multiplied by
the price per ounce of Au received less the Purchase Price per ounce of Au less
allowable Deductions. In equation form the calculation is:

Net amount due BDH = ((Payable Au ounces sold x 80% x (price per ounce Au
received - the Purchase Price)) - allowable Deductions.

 

For Payable Au ounces sold from the Golden Dream Mine exceeding 250,000 Au
ounces:

Net amount due to BDH = Payable Au ounces sold multiplied by 6.5% multiplied by
the price per ounce of Au received less the Purchase Price per ounce of Au less
allowable Deductions. In equation form the calculation is:

Net amount due BDH = ((Payable Au ounces sold x 6.5% x (price per ounce Au
received - the Purchase Price)) - allowable Deductions.

 

(e) EGI shall pay by wire or Automated Clearing House the net amount due as
determined in (d) to BDH within 3 business days of EGI receiving an Offtake
Payment..

 

10

 

 

11. Title, Risk of Loss and Insurance

 

(a) EGI shall retain title to all Au contained in each Lot of Minerals or
Concentrate until title is passed to an Offtaker in accordance with the terms of
the applicable Offtake Agreement, including without limitation, on the making of
provisional payments and/or advance payments by the Offtaker to EGI.

 

(b) Risk of loss or damage to all Au contained in each Lot of Minerals or
Concentrate shall at all times remain with EGI until risk of loss or damage with
respect to such Lot of Minerals or Concentrate passes to the applicable Offtaker
or to a transporter in accordance with the terms of the Offtake Agreement to
which such Offtaker is a party.

 

(c) Insurance in respect of each Lot of Minerals or Concentrate shall be
procured and maintained by EGI at its cost against risk of loss, theft or
product damage up until the time that risk of loss or damage passes to the
applicable Offtaker or transporter in accordance with the terms of the
applicable Offtake Agreement. EGI shall acquire and maintain adequate insurance
for and in respect of each Lot of Minerals or Concentrate in accordance with the
terms of the Offtake Agreements (and normal industry standards and practice)
during the Term and shall deliver proof of such insurance to BDH (including
insurance obtained by each Offtaker) as well as at the Commencement of
Commercial Production and thereafter upon the written request of BDH. Insurance
in respect of each Lot of Minerals or Concentrate shall be covered by and shall
be the responsibility of the applicable Offtaker at the time that risk of loss
or damage passes to such Offtaker.

 

(d) In the event of a partial or total loss of a shipment of Minerals or
Concentrate before or after title to Au has passed from EGI to the Offtaker and
prior to receipt of payment in cash or “in kind” for the Payable Au, BDH shall
be entitled to receive from: (i) EGI for the Payable Au contained in the
shipment of Minerals or Concentrate: (1) final payment (for total loss) in
accordance with Bill of Lading weight, along with moisture and assays determined
from samples taken at the time of loading or immediately prior to loading, with
the cargo being deemed to have arrived 30 days after the Bill of Lading date;
and (2) final payment (for partial loss), with net dry weight based on Bill of
Lading weight adjusted for moisture on the safely delivered Minerals or
Concentrate and assays determined from samples taken from the safely delivered
Minerals or Concentrate; in each case as if the Payable Au had been sold and
delivered pursuant to this Agreement on the date of loss; and (ii) from the
Offtaker, the insurance proceeds for the Payable Au contained in the shipment of
Minerals or Concentrate, with respect to the payment for partial or total loss
of the Minerals or Concentrate as provided in the applicable Offtake Agreement,
as if the Payable Au had been sold and delivered pursuant to this Agreement on
the date of loss. If EGI shall receive any such payment from the Offtaker in
error, EGI shall forthwith deliver the same to BDH (and in any event within one
Business Day thereafter) without deduction or set-off. EGI covenants to enforce
any and all title rights as are contained in the Offtake Agreements if there
shall be loss or damage to the Minerals or Concentrate after title has passed
from EGI to BDH to the Offtaker.

 

11

 

 

12. Early Termination

 

(a) The Parties (EGI acting as one Party for the purposes of this section) may
terminate this Agreement at any time by mutual written consent. In addition,
each Party shall have the right to terminate this Agreement effective upon ten
days’ prior written notice to the other Party, if any of the following shall
occur (each, an “Event of Default”): (i) the other Party defaults in any
material respect in the performance of any of its covenants or obligations
contained in this Agreement and such default is not remedied to the reasonable
satisfaction of the non-defaulting Party within 30 days after written notice to
the other Party (provided that no notice of a default given under the Section 12
shall be deemed to establish the existence of a default unless it has in fact
occurred),, or if such default is not capable of rectification within 30 days,
the other Party has not promptly commenced to rectify the default within such 30
day period, and thereafter proceeds diligently to rectify same; or (ii) the
other Party makes an assignment for the benefit of creditors or is the voluntary
or involuntary subject of any proceedings under any bankruptcy or insolvency law
which proceedings remain undischarged for a period of 60 days, or if a receiver
or receiver/manager is appointed for all or any substantial part of its property
and business and such receiver or receiver/manager remains undischarged for a
period of 60 days, or if the corporate existence of the other Party is
terminated by voluntary or involuntary dissolution or winding-up (other than by
way of amalgamation or reorganization).

 

(b) Notwithstanding any other provision of this Agreement, EGI shall have no
right to terminate this Agreement if BDH has made all of the Balance Payments.

 

(c) Notwithstanding the termination of this Agreement in accordance with the
terms hereof, the Parties agree to fulfill and perform all of their respective
covenants and obligations that arise prior to the date of termination.

 

(d) If an Event of Default as set forth in section 12(a) occurs and is
continuing: (i) if the non-defaulting Party is BDH, BDH shall have the right,
upon written notice to EGI, at its option, to demand repayment of the Upfront
Cash Payment (the “EGI Default Fee”), without interest, at the time of the
occurrence of the applicable Event of Default; and (ii) if the non-defaulting
Party is EGI, EGI shall have the right, upon written notice to BDH, at their
option, to retain the Purchase Price received to such date (the “BDH Default
Fee”).

 

Upon demand from BDH which demand shall include a calculation of the EGI Default
Fee, EGI shall promptly pay the EGI Default Fee in cash by wire transfer, in
immediately available funds, to a bank account designated by BDH.

 

(e) The Parties hereby acknowledge that: (i) each Party will be damaged by an
Event of Default; (ii) it would be impracticable or extremely difficult to fix
the actual damages resulting from the Event of Default; (iii) any sums payable
or retainable pursuant to the EGI Default Fee or the BDH Default Fee, as the
case may be, are in the nature of liquidated damages, not a penalty and are fair
and reasonable; and (iv) any payment made or retained pursuant to the EGI
Default Fee or the BDH Default Fee, as the case may be, with respect to an Event
of Default Represents fair compensation for the Losses that may reasonably be
anticipated from such Event of Default in full and final satisfaction of all
amounts owed in respect of such Event of Default.

 

13. Offtake Agreements

 

(a) EGI shall notify BDH in writing when it commences negotiations to enter into
an Offtake Agreement or Offtake Agreements, from time to time. EGI shall
negotiate the Offtake Agreements in accordance with the terms of section 10. For
greater certainty and without limitation, the Offtake Agreements shall clarify
that title to the Minerals or Concentrate shall pass to such Offtaker upon the
making of advance and/or provisional payments by such Offtaker. EGI shall
provide BDH with the proposed terms and conditions of any Offtake Agreement
and/or subsequent amendments to the material terms and conditions of any Offtake
Agreement prior to concluding a binding agreement or amendment. Each Offtake
Agreement shall be on arm’s length commercial terms, consistent with normal
industry standards and practice. EGI shall not enter into any Offtake Agreement
nor amend or modify any Offtake Agreement if BDH has notified EGI after receipt
of the proposed terms and conditions of any such Offtake Agreement pertaining to
the sale and purchase of Au or any amendment thereto that in BDH’s reasonable
opinion, the subject agreement or amendment would disadvantage BDH in material
respects, including without limitation, by reason of an increase in the number
of ounces of Au deducted on account of Au content. In the event of EGI’s receipt
of such notice from BDH, EGI shall confer with BDH to determine acceptable terms
and conditions for the Offtake Agreement and/or Offtake Agreement amendment
prior to the execution and delivery thereof.

 

12

 

 

(b) EGI hereby agrees to indemnify and hold BDH and its managers, officers and
employees harmless from and against any and all Losses incurred or suffered by
any of them arising out of or in connection with or related to any breach or
default of the obligation to secure BDH’s approval of terms of an Offtake
Agreement. The foregoing indemnity shall not apply to any reduced amount
received as a result of any terms of a BDH-approved Offtake Agreement related to
adjustments for quality or otherwise. This section 13(b) shall survive the
termination of this Agreement

 

14. INTENTIONALLY DELETED

 

15. Books; Records; Inspections

 

EGI shall keep true, complete and accurate books and records of all of its
operations and activities with respect to the Golden Dream Mine, including the
mining of Minerals there from and the mining and transportation of Minerals
including Au, prepared in accordance with GAAP, consistently applied. Subject to
the Confidentiality provisions of this Agreement and in addition to the
provisions of section 6(e), BDH and its authorized representatives shall be
entitled to perform audits or other reviews and examinations of the books and
records of EGI relevant to the delivery of Minerals including Au pursuant to
this Agreement four times per calendar year to confirm compliance by EGI with
the terms of this Agreement. BDH shall diligently complete any audit or other
examination permitted hereunder. For greater certainty and without limitation,
BDH shall have access to all documents provided by the Offtaker to EGI or by EGI
to an Offtaker, as contemplated under the Offtake Agreements or which otherwise
relate to the Minerals vis a vis the Offtaker and that are, in any manner,
relevant to the calculation of Payable Au or the delivery and credit in respect
thereof, in each instance. The expenses of any audit or other examination
permitted in this section shall be paid by BDH, unless the results of such audit
or other examination permitted in this section, disclose a discrepancy in
calculations made by EGI of equal to or greater than five percent, in which
event the reasonable costs of such audit or other examination shall be paid by
EGI.

 

16. Conduct of Mining Operations, etc.

 

(a) Subject to section 16(e), all decisions concerning methods, the extent,
times, procedures and techniques of any: (i) exploration, development and mining
related to the Golden Dream Mine, including spending on capital expenditures;
(ii) leaching, milling, processing or extraction or refining treatment; and
(iii) materials to be introduced on or to the Golden Dream Mine shall be made by
EGI in its sole and absolute discretion, subject to the provisions of sections 5
and 16(j). For greater certainty and without limitation, the foregoing shall in
no way be in derogation of the rights of EGI, acting as a commercially and
economically prudent mine operator, to curtail, suspend or terminate mining
operations in respect of some or all of the Golden Dream Mine, subject to the
provisions of section 16(i).

 

13

 

 

(b) BDH has no contractual rights relating to the development or operation of
any of EGI’s operations, including without limitation, the Golden Dream Mine or
any of its properties and BDH shall not be required to contribute to any capital
or exploration expenditures in respect of mining operations over and above the
Balance Payments. Except as provided in this Agreement, BDH has no right, title
or interest in and to the Golden Dream Mine.

 

(c) Save and except as provided in sections 3(d) and 3(f), BDH is not entitled
to any form or type of compensation or payment from EGI if EGI does not meet
forecasted mineral production targets with respect to the Golden Dream Mine in a
specified period, if EGI discontinues or ceases operations from the Golden Dream
Mine.

 

(d) This Agreement shall in no way be construed as containing any guarantee as
to the delivery of any amount of Payable Au from the Golden Dream Mine on an
annual basis or over the life of the Golden Dream Mine, subject to the
provisions of section 3(f).

 

(e) EGI shall perform or cause to be performed all mining operations and
activities in respect of the Golden Dream Mine in a commercially prudent manner
and in accordance with good mining, processing, engineering and environmental
practices. For greater certainty and without limitation, both short term and
long term mine planning and operations shall be carried out with prices for Au
that are consistent with industry practices (i.e. near spot prices for short
term planning and operations and long-term expected prices for long-term
planning).

 

(f) At reasonable times and with EGI’s prior consent (which shall not be
unreasonably withheld or delayed), at the sole risk and expense of BDH, BDH
shall have a right of access by its representatives to the Golden Dream Mine and
any mill, smelter, concentrator or other processing facility owned or operated
by EGI and/or its respective affiliates and that is to process Minerals
including Au for the purpose of enabling BDH to monitor compliance by EGI with
the terms of this Agreement and to prepare technical reports on the Golden Dream
Mine.

 

(g) EGI will cooperate with and will allow BDH access to technical information
pertaining to the Golden Dream Mine to permit BDH to prepare technical reports
on the Golden Dream Mine or to comply with BDH’s disclosure obligations under
applicable US securities laws and/or stock exchange rules and policies, provided
that: (i) to the extent permitted by law, BDH will use the same report writer as
EGI to prepare all technical reports that BDH is required to prepare and to use
the same reports as EGI (readdressed to BDH); and (ii) if BDH is unable to use
the same report writer as EGI to prepare a required technical report, it will
choose a Person to write the technical report that is acceptable to EGI, acting
reasonably, and BDH will not finalize the technical report until EGI has been
provided with a reasonable opportunity to comment on the contents of the
technical report and BDH will act in good faith and will use its best efforts to
incorporate EGI’s comments into the technical report to the extent EGI’s
comments are made to conform the technical report with EGI’s existing
disclosure. EGI will promptly deliver to BDH any updated mineral reserve and
mineral resource estimates produced that pertain to the Golden Dream Mine.

 

(h) EGI shall ensure that all Au produced from the Golden Dream Mine is
processed in a prompt and timely manner. If EGI wishes to commingle the Minerals
produced from the Golden Dream Mine with other Minerals, the same shall be
subject to the prior written approval of BDH, acting reasonably, provided that
BDH is satisfied that it shall not be disadvantaged as a result of such
commingling and further provided that a method is agreed upon by BDH as one
Party and EGI as a second Party to determine the quantum of Au produced from the
Golden Dream Mine.

 

14

 

 

(i) EGI shall at all times during the Term, do and cause to be done all things
necessary to maintain their respective corporate existence. EGI shall at all
times during the Term, as the case may be, do all things necessary to maintain
the Golden Dream Mine in good standing including paying all taxes owing in
respect thereof. EGI, shall not abandon any of the claims or leases forming a
part of the Golden Dream Mine or allow or permit any of the claims or leases
forming a part of the Golden Dream Mine to lapse unless EGI provides evidence
satisfactory to BDH, acting reasonably, that it is not economical to mine
Minerals from the claims or leases forming a part of the Golden Dream Mine that
EGI proposes to abandon or let lapse.

 

17. INTENTIOANLLY DELETED

 

18. Restricted Transfer Rights of EGI

 

During the Term, EGI may not Transfer, in whole or in part: (i) the Golden Dream
Mine; or (ii) its rights and obligations under this Agreement; in each case,
unless the following conditions are satisfied and upon such conditions being
satisfied in respect of such Transfer, EGI shall be released from its
obligations under this section: (i) EGI shall provide BDH with at least ten
Business Days prior written notice of its intent to Transfer; (ii) any
purchaser, transferee or assignee shall have, in the opinion of BDH, acting
reasonably, the financial, operational and technical capability to observe and
perform the covenants, agreements and obligations of EGI under this Agreement;
(iii) any purchaser, transferee or assignee agrees in writing in favour of BDH
to be bound by the terms of this Agreement, including without limitation, this
section; and (iv) any transferee that is a mortgagee, chargeholder or
encumbrancer agrees in writing in favour of BDH to be bound by and subject to
the terms of this Agreement in the event it takes possession of or forecloses on
all or part of the Golden Dream Mine or any of the mining operations carried on
by EGI on or in respect of the Golden Dream Mine and undertakes to obtain an
agreement in writing in favour of BDH from any subsequent purchaser or
transferee of such mortgagee, chargeholder or encumbrancer that such subsequent
mortgagee, chargeholder or encumbrancer will be bound by the terms of this
Agreement including without limitation, this section.

 

19. Transfer Rights of BDH

 

(a) During the Term, until the payment of all of the Upfront Cash Payment, BDH
may not Transfer, in whole or in part, its rights and obligations under this
Agreement, unless the following conditions are satisfied and upon such
conditions being satisfied in respect of such Transfer, BDH shall be released
from its obligations under this section: (i) BDH provides EGI with at least ten
Business Days prior written notice of its intent to Transfer its rights and
obligations under this Agreement; (ii) any purchaser, transferee or assignee
shall have the financial, operational and technical capability to observe and
perform the covenants, agreements and obligations of BDH under this Agreement;
(iii) any purchaser, transferee or assignee agrees in writing in favour of EGI
to be bound by the terms of this Agreement, including without limitation, this
section; and (iv) any mortgagee, chargeholder or encumbrancer agrees in writing
in favour of EGI to be bound by and subject to the terms of this Agreement,
including without limitation, this section.

 

(b) During the Term, after payment of all of the Upfront Cash Payment, BDH shall
have the right to Transfer, in whole or in part, its rights and obligations
under this Agreement, upon the provision of ten Business Days prior written
notice to EGI, whereupon BDH shall be released from its obligations under this
Agreement.

 

15

 

 

(c) Notwithstanding the foregoing, at all times throughout the Term, as the case
may be, BDH shall have the right to assign its rights and obligations under this
Agreement, to a wholly-owned subsidiary of BDH (so long as such company remains
a wholly-owned subsidiary of BDH throughout the Term or the Extended Term, as
the case may be, subject to the provisions of section 19(b)), on the provision
of 30 Business Days’ prior written notice to EGI and on the delivery to EGI of
an unlimited guarantee with respect to the compliance by such subsidiary of all
of the obligations of BDH under this Agreement, which such subsidiary shall
assume. The guarantee shall be in form and substance satisfactory to BDH and
EGI.

 

20. Confidentiality

 

(a) Subject to section 20(b), neither BDH nor EGI, shall, without the express
written consent of the other Party (which consent shall not be unreasonably
withheld or delayed), disclose any non-public information in respect of the
terms of this Agreement or otherwise received under or in conjunction with this
Agreement, other than to its respective employees, agents, bankers and/or
consultants for purposes related to the administration of this Agreement and/or
requisite regulatory authorities in connection with the procurement of consents
and approvals contemplated hereunder and neither Party shall issue any press
releases concerning the terms of this Agreement without the consent of the other
Party after the other Party has first reviewed the terms of such press release.
Each Party agrees to reveal such information only to its respective employees,
agents, bankers and/or consultants who need to know, who are informed of the
confidential nature of the information and who agree to be bound by the terms of
this section 20. In addition, neither Party shall use any such information for
its own use or benefit except for the purpose of enforcing its rights under this
Agreement.

 

(b) Notwithstanding the foregoing, each Party may disclose information obtained
under this Agreement if required to do so for compliance with applicable laws,
rules, regulations or orders of any governmental authority or stock exchange
having jurisdiction over such Party or to allow a current or potential bona fide
provider of finance to conduct due diligence provided that the other Party shall
be given the right to review and object to the data or information to be
disclosed prior to any public release subject to any reasonable changes proposed
by such other Party.

 

21. Arbitration

 

(a) In the event of a dispute in relation to this Agreement, including without
limitation, the existence, validity, performance, breach or termination thereof
or any matter arising therefrom, including whether any matter is subject to
arbitration, the Parties agree to negotiate diligently and in good faith in an
attempt to resolve such dispute. Failing resolution satisfactory to either
Party, either Party may request that the dispute be resolved by binding
arbitration in Denver, Colorado. The American Arbitration Association - Large,
Complex Commercial Disputes Procedures, as may be amended from time to time,
shall apply to such proceedings.

 

(b) To demand arbitration either Party (the “Demanding Party”) shall give
written notice (the “Dispute Notice”) to the other Party (the “Responding
Party”), which Dispute Notice shall toll the running of any applicable
limitations of actions by law or under this Agreement. The Dispute Notice shall
specify the nature of the allegation and issues in dispute, the amount or value
involved (if applicable) and the remedy requested. Within 15 Business Days of
receipt of the Dispute Notice, the Responding Party shall answer the demand in
writing, responding to the allegations and issues that are disputed.

 

(c) The Demanding Party and the Responding Party shall each select one qualified
arbitrator within five Business Days of the Responding Party’s answer. Each of
the arbitrators shall be a disinterested person qualified by experience to hear
and determine the issues to be arbitrated. The arbitrators so chosen shall
select a neutral arbitrator within five Business Days of their selection.

 

16

 

 

(d) No later than 15 Business Days after hearing the representations and
evidence of the Parties, the arbitrators shall make their majority determination
in writing and shall deliver one copy to each of the Parties. The written
decision of the arbitrators shall be final and binding upon the Parties in
respect of all matters relating to the arbitration, the procedure, the conduct
of the Parties during the proceedings and the final determination of the issues
in the arbitration. There shall be no appeal from the determination of the
arbitrators to any court. The decision rendered by the arbitrators may be
entered into any court for enforcement purposes.

 

(e) The arbitrators may determine all questions of law and jurisdiction
(including questions as to whether or not a dispute is arbitratable) and all
matters of procedure relating to the arbitration.

 

(f) A dispute of the Parties shall not constitute an Act of God or Force
Majeure.

 

(g) The arbitrators shall have the right to grant legal and equitable relief and
to award costs (including legal fees and the costs of arbitration) and interest.
The costs of any arbitration shall be borne by the Parties in the manner
specified by the arbitrators in their majority determination. The arbitrators
may make an interim order, including injunctive relief and other provisional,
protective or conservatory measures, as well as orders seeking assistance from a
court in taking or compelling evidence or preserving and producing documents
regarding the subject matter of the dispute.

 

(h) All papers, notices or process pertaining to arbitration hereunder may be
served on a Party as provided in this Agreement.

 

(i) The Parties agree to treat as confidential information, in accordance with
the provisions of section 20, the following: the existence of the arbitral
proceedings; written notices, pleadings and correspondence in relation to the
arbitration; reports, summaries, witness statements and other documents prepared
in respect of the arbitration; documents exchanged for the purposes of the
arbitration; and the contents of any award or ruling made in respect of the
arbitration. Notwithstanding the foregoing part of this section, a Party may
disclose such confidential information in judicial proceedings to enforce,
nullify, modify or correct an award or ruling and as permitted under section 20.

 

22. Representations and Warranties of BDH

 

BDH, acknowledging that EGI are entering into this Agreement in reliance
thereon, hereby represents and warrants to EGI as follows:

 

(a) It is a limited liability company duly and validly existing under the laws
of its governing jurisdiction and is up to date in respect of all filings
required by law or by any governmental authority.

 

(b) It has the requisite corporate power and capacity to enter into this
Agreement and to perform its obligations hereunder. BDH has received all
requisite approvals with respect to the execution and delivery of this
Agreement.

 

17

 

 

(c) This Agreement has been duly and validly executed and delivered by BDH and
constitutes a legal, valid and binding obligation of BDH enforceable against BDH
in accordance with its terms.

 

(d) It has not made an assignment for the benefit of creditors nor is it the
voluntary or involuntary subject of any proceedings under any bankruptcy or
insolvency law, no receiver or receiver/manager has been appointed for all or
any substantial part of its properties or business and its corporate existence
has not been terminated by voluntary or involuntary dissolution or winding up
(other than by way of amalgamation or reorganization) and it is not now aware of
any circumstance which, with notice or the passage of time, or both, would give
rise to any of the foregoing.

 

23. Representations and Warranties of EGI

 

EGI acknowledging that BDH is entering into this Agreement in reliance thereon,
hereby jointly and severally represent and warrant to BDH as follows:

 

(a) EGI is a Montana corporation duly and validly existing under the laws of its
governing jurisdiction and EGI is up to date in respect of all filings required
by law or by any governmental authority.

 

(b) EGI is a wholly-owned subsidiary of Elkhorn Goldfields, LLC, a Delaware
limited liability company.

 

(c) EGI has the requisite corporate power and capacity to enter into this
Agreement and to perform its obligations hereunder. EGI has received all
requisite board approvals with respect to the execution and delivery of this
Agreement.

 

(d) This Agreement has been duly and validly executed and delivered by EGI and
constitutes a legal, valid and binding obligation of EGI enforceable against EGI
in accordance with its terms.

 

(d) EGI has not made an assignment for the benefit of creditors, subject to the
Security Holder, nor is the voluntary or involuntary subject of any proceedings
under any bankruptcy or insolvency law; no receiver or receiver/manager has been
appointed for all or any substantial part of its respective properties or
business and its respective corporate existence has not been terminated by
voluntary or involuntary dissolution or winding up (other than by way of
amalgamation or reorganization) and, to the knowledge of EGI, any circumstance
which, with notice or the passage of time, or both, would give rise to any of
the foregoing.

 

(e) EGI is not obligated, by virtue of a prepayment arrangement, a “take or pay”
arrangement or any other arrangement to deliver Au mined from the Golden Dream
Mine at some future time without then or thereafter receiving full payment
therefore. No Person has any agreement, option, right of first refusal or right,
title or interest or right capable of becoming an agreement, option, right of
first refusal or right, title or interest, in or to the ownership, use or
control of the Golden Dream Mine or any of the Au therein, thereon or thereunder
or derived therefrom, subject to the Security Holder.

 

18

 

 

(f) EGI has all necessary corporate power to own the surface rights forming a
part of the Golden Dream Mine and EGI is in material compliance with all
material applicable laws and licenses, registrations, permits, consents and
qualifications to which the surface rights forming a part of the Golden Dream
Mine and the exploitation concessions appertaining thereto are subject.

 

(g) EGI has sufficient right, title or interest in and to the Golden Dream Mine
in order for EGI to perform its obligations and enter into and complete the
transactions contemplated in this Agreement, subject to the terms and conditions
contained in this Agreement.

 

(h) EGI has and will deliver to BDH with each shipment of Minerals including Au,
the entire legal and beneficial ownership of the removed Minerals free and clear
of any and all Encumbrances, except as created by the BDH-approved Offtaking
Agreement.

 

(i) EGI has provided to BDH all information in its respective control or
possession with respect to the Golden Dream Mine, as well as corporate matters
pertaining to EGI, as requested by BDH.

 

24. BDH Security Interest in Payable Au

 

The BDH Security Interest in Payable Au shall be as set forth in the Security
Agreement attached hereto as Schedule C.

 

25. Indemnity of BDH

 

BDH shall indemnify and save EGI, without duplication, and their respective
managers, officers, employees and agents harmless from and against any and all
actual Losses suffered or incurred by them that arise out of or relate to any
failure of BDH to timely and fully perform or cause to be performed all of the
covenants and obligations to be observed or performed by BDH pursuant to this
Agreement.

 

26. Indemnity of EGI

 

EGI shall indemnify and save BDH and its managers, officers, employees and
agents harmless from and against any and all actual Losses suffered or incurred
by them, that arise out of or relate to any failure of EGI to timely and fully
perform or cause to be performed all of the covenants and obligations to be
observed or performed by EGI pursuant to this Agreement.

 

27. Force Majeure

 

(a) Neither of the Parties will be liable for a breach of its obligations under
this Agreement because of an event out of its control, such as acts of god or
force majeure (each of which is referred to as an “Act of God or Force
Majeure”), including without limitation, fire, storm, flood, explosion, war,
disturbance, strike, legal or illegal stoppages, difficulty accessing the Golden
Dream Mine because the surface owners refuse or third Persons that claim rights
to the surface area or any other situation for which the Person that has the
right to the benefit of this section is not responsible for the impossibility of
continuing as agreed in this Agreement. For greater certainty and without
limitation, an event of force majeure under the Offtake Agreements, shall to the
extent applicable, constitute an Act of God or Force Majeure under this
Agreement.

 

(b) All provisions of this Agreement will be extended for a period equal to the
delay caused by an event derived from an Act of God or Force Majeure under the
terms of subsection 27(a), save and except that the Term and the time for the
refund of the Uncredited Balance shall only be extended if the period of the
delay caused by an event derived from an Act of God or Force Majeure extends
beyond a six month period.

 

19

 

 

(c) The Party in the position described in section 27(a) will take all measures
necessary to eliminate the negative effects of any event caused by an Act of God
or Force Majeure, and if possible, shall comply with its obligations
appropriately. Notwithstanding the above, nothing herein implies that the Party
must resolve a labor dispute hurriedly or that the Party is forced to challenge
the validity of any rule, law, regulation or order from any government authority
in order to comply with its obligations within the term established.

 

28. General Provisions

 

(a) Each Party shall execute all such further instruments and documents and
shall take all such further actions as may be necessary to effectuate the
transactions contemplated in this Agreement, in each case at the cost and
expense of the Party requesting such further instrument, document or action,
unless expressly indicated otherwise.

 

(b) Nothing herein shall be construed to create, expressly or by implication, a
joint venture, mining partnership, commercial partnership or other partnership
relationship between EGI as one Party and BDH as a second party.

 

(c) This Agreement shall be governed by, and construed in accordance with, the
Laws of the State of Colorado without regard to the principles of conflicts of
law thereof or any previous agreements to the contrary.

 

(d) Time is of the essence of this Agreement.

 

(e) INTENTIOANLLY DELETED.

 

(f) If any provision of this Agreement is wholly or partially invalid, this
Agreement

shall be interpreted as if the invalid provision had not been a part hereof so
that the invalidity shall not affect the validity of the remainder of this
Agreement which shall be construed as if this Agreement had been executed
without the invalid portion.

 

(g) Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be delivered by hand or transmitted by
facsimile transmission addressed to:

 

If to EGI, to:

 

Elkhorn Goldfields, Inc.

Suite 1209 – 409 Granville Street

Vancouver, B.C., Canada, V6C 1T2

Attention: Robert Trenaman

Telecopier:    (604) 689-4960

 

 

20

 

 

with a required copy to: 

 

Messner & Reeves LLC

1430 Wynkoop Street, Suite 300

Denver, Colorado 80202

Attention:      Mr. Steven Levine

Telecopier:    (303) 623-0552

 

If to BDH, to:

 

Black Diamond Holdings, LLC.

PO Box 370657

Denver, CO 80237 

Attention: Eric Altman

Telecopier:   (303) 957-5536

Attention: (303) 648-1503

Fax Number: (303) 957-5536

 

Any notice given in accordance with this section, if transmitted by facsimile
transmission, shall be deemed to have been received on the next Business Day
following transmission or, if delivered by hand, shall be deemed to have been
received when delivered.

 

(h) The Schedules that are attached to this Agreement are incorporated into this
Agreement by reference and are deemed to form part hereof.

 

(i) This Agreement may not be changed, amended or modified in any manner, except
pursuant to an instrument in writing signed on behalf of each of the Parties.
The failure by any Party to enforce at any time any of the provisions of this
Agreement shall in no way be construed to be a waiver of any such provision
unless such waiver is acknowledged in writing, nor shall such failure affect the
validity of this Agreement or any part thereof or the right of a Party to
enforce each and every provision. No waiver or breach of this Agreement shall be
held to be a waiver of any other or subsequent breach.

 

(j) Following the execution and delivery of this Agreement, if there shall occur
any change in tax laws or other circumstances, each of BDH and EGI will
co-operate reasonably with the other Party in implementing any proposed
adjustments to the structure of this Agreement to facilitate tax planning,
provided that such adjustments have no material adverse impact on the
non-proposing Party.

 

(k) This Agreement may be executed in one or more counterparts and by the
Parties in separate counterparts, each of which when executed shall be deemed to
be an original, but all of which when taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Agreement by telecopier shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

(l) This Agreement shall enure to the benefit of and shall be binding on and
shall be enforceable by the Parties and their respective, successors and
permitted assigns.

 

(m) INTENTIONALLY DELETED

 

21

 

 

(n) This Agreement constitutes the entire agreement between the Parties
pertaining to the subject matter hereof and supersedes all prior agreements,
negotiations, discussions and understandings, written or oral, among the
Parties.

 

(o) The Parties may agree to enter into other financial instruments or
agreements to supplement the pricing in this Agreement.

 

*****signature page follows***** 

 

22

 

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date and year first above written.

 

ELKHORN GOLDFIELDS, LLC     /s/ Robert Trenaman   By: Robert Trenaman   Title:
President       ELKHORN GOLDFIELDS, INC.     /s/ Robert Trenaman   By: Robert
Trenaman   Title: President  

 

BLACK DIAMOND HOLDINGS, LLC

 

  BLACK DIAMOND FINANCIAL GROUP LLC, its manager         /s/ Patrick Imeson    
By: Patrick Imeson     Title: Manager  

  

 

 

 

SCHEDULE “A”

Description of Golden Dream Mine

 

[pg24.jpg]



 

 

 

 

Schedule C

 

Security Agreement

 

 

 

